129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George MAY, Plaintiff-Appellant,v.Anheuser-Busch Companies, Inc.;  Anheuser-Busch RecyclingCorporation;  Missouri Busch Entertainment Corp.;AnheuserBusch Container RecoveryCorporation, jointly andseverally,Defendants-Appellees,
No. 97-1266.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 5, 1997Filed:  November 12, 1997

Appeal from the United States District Court for the Eastern District of ____
Before FAGG, BOWNAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
George May appeals the district court's1 dismissal with prejudice of his first amended complaint pursuant to Federal Rule of Civil Procedure 8(a) for failing to identify defendants' actions giving rise to his copyright-infringement and related claims.  Having carefully reviewed the records and the parties' submissions, we conclude that dismissal was warranted and that an extended discussion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:


1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri